This is an action to recover from an insurance carrier the amount of a judgment rendered against the insured in favor of a guest injured while riding in an automobile. Respondent recovered judgment from the insurance carrier who prosecutes this appeal.
This is a companion action to the cases of Bachman v.Independence Indemnity Co., (Civ. No. 298) post, p. 465 [297 P. 110], and Bachman v. Independence Indemnity Co., (Civ. No. 299) (Cal.App.)* 297 P. 119, the opinions in which are this day filed. The facts and issues here are similar to those detailed in the Leo Bachman case, except as *Page 465 
to the injuries suffered by respondent and the amount of damages recovered by him.
[1] The evidence shows that respondent was sitting by the side of Leo Bachman on the rear seat of the automobile driven by Forest Bayliss. Steele suffered a broken collarbone, bruises on his head, back and legs, and was unable to work for about three weeks. He was dozing at the time of the accident and was not able to testify to any of the circumstances leading up to it. In his action against Forest Bayliss judgment was rendered in his favor in the sum of $750. In our opinion this judgment was not excessive. Judgment was rendered in his favor in the instant case in the sum of $835.61, this being the amount of his judgment against Forest Bayliss plus accrued interest.
For the reasons given and upon the authorities cited in the opinion this day filed in the case of Bachman v. IndependenceIndemnity Co., (Civ. No. 298) supra, the judgment herein is affirmed.
Jennings, J., and Lamberson, J., pro tem., concurred.
A petition for a rehearing of this cause was denied by the District Court of Appeal on April 8, 1931, and a petition by respondent to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on May 4, 1931.
* REPORTER'S NOTE. — A hearing was granted by the Supreme Court in the case of Bachman v. Independence Indemnity Co.
(Civ. No. 299) on May 4, 1931. The opinion of the Supreme Court, affirming the judgment of the trial court, was filed on December 29, 1931 (___ Cal. ___ [6 P.2d 943]).